Exhibit 10.1

 



Execution Copy

 





EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (this “Agreement”) is made effective as of May 20,
2019 (the "Effective Date"), by and between Protalix Ltd., a company organized
under the laws of the State of Israel (the “Company”) and Mr. Dror Bashan,
Israel Identification No. 22945729 (the “Employee” or "Dror") (each of the
Company and Employee shall be referred to herein, as a “Party” and collectively,
the “Parties”).

 

WHEREAS,the Company is engaged, inter alia, in the research and development of
proteins and expression thereof in plant cells cultures; and

 

WHEREAS,the Company desires to engage Dror as an employee of the Company in the
position of President and Chief Executive Officer of the Company and of its
parent company, Protalix BioTherapeutics, Inc. ("Protalix Inc." and the
“Position”, respectively) and the Employee desires to serve the Company as an
employee in such Position, on the terms and conditions hereinafter set forth;

 

NOW, THEREFORE, based on the representations contained herein and in
consideration of the mutual promises and covenants set forth herein, the Parties
agree as follows:

 

1.Employment.

 

1.1.Commencing as of June 30, 2019 (the "Commencement Date"), the Company shall
engage Dror as an employee in the Position, reporting to the Board of Directors
of the Company (the "Board").

 

1.2.The Employee’s duties and responsibilities shall be those duties and
responsibilities customarily performed by a person in such Position.

 

1.3.The Employee shall be employed on a full-time basis. The Employee shall
devote his full and undivided attention and full working time to the business
and affairs of the Company and the fulfillment of his duties and
responsibilities under this Agreement.

 

Notwithstanding the foregoing, after the Commencment Date, the Employee shall be
entitled to perform advisory services to such companies disclosed to the Company
prior to the Effective Date, provided that such services, in the aggregate, do
not exceed 5 (five) hours per calendar month and that such services do not
present a conflict of interest with the Company. Any additional occupations, of
any kind, shall require the prior approval of the Chairman of the Board.

 

Other than as stipulated in this Section 1.3, during the term of this Agreement
the Employee shall not be engaged in any other employment nor engage in any
other business activity or render any services, with or without compensation,
for any other person or entity.

 

The Employee shall notify the Company immediately of any event or circumstance
which may hinder the performance of his obligations hereunder or result in the
Employee having a conflict of interest with his Position.

 

1.4.The Employee acknowledges that the Company's facilities are located in
Carmiel. Employee further acknowledges and agrees that the performance of his
duties hereunder may require significant domestic and international travel at
the Company’s needs.

 



 1 

 

 

1.5.It is agreed between the Parties that the position that Employee holds
within the Company is a management position, which demands a special level of
loyalty and accordingly the Work Hours and Rest Law (1951) shall not apply to
Employee’s employment by the Company and this Agreement. The Employee further
acknowledges and agrees that his duties and responsibilities may entail
irregular work hours and extensive traveling in Israel and abroad, for which he
is adequately rewarded by the compensations provided for in this Agreement. The
Parties confirm that this is a personal services contract and that the
relationship between the Parties shall not be subject to any general or special
collective bargaining agreement or any custom or practice of the Company in
respect of any of its other employees or contractors.

 

1.6.In addition, Employee shall be appointed and shall serve as a member of the
Board of both Protalix Inc. and the Company (subject to annual stockholder and
Board approval after his initial appointment). No additional consideration shall
be paid with respect to Employee's appointment as a Board member.

 

2.Salary and Employee Benefits.

 

In full consideration of Employee’s employment hereunder, commencing as of the
Commencement Date (unless otherwise expressly provided in this Section 2), the
Employee shall be entitled to the following payments and benefits, it being
understood and agreed that any Salary-based benefits shall be calculated
exclusively on the basis of the base Salary (without consideration to any other
benefit):

 

2.1.Salary. Effective as of the Commencement Date, the Company shall pay the
Employee a gross salary of NIS 95,000 per month (the “Salary”). The Salary will
be adjusted from time to time in accordance with the Cost of Living Index
(“Tosefet Yoker”) as may be required by law. The Salary shall be payable monthly
in arrears, and shall be paid to the Employee in accordance with the Company's
policy.

 

2.2.Bonus.

 

2.2.1       Employee shall be entitled to an annual bonus based on multiples of
Employee's base monthly Salary, subject to the Board's approval and at the
Board's discretion. The determination of the Board (and any other organ approval
required under applicable law) shall be made following the end of each calendar
year during the term hereof and the bonus shall be payable, if applicable, with
the next salary following the publication of the Company's annual financial
report. The Board shall determine the bonus on the basis of annual objectives
which shall include both measurable (60%) and strategic (40%) parameters, to be
agreed in advance with the Employee on an annual basis (the “Objectives”). The
Board’s (and any other organ’s approval required under applicable law) decision
regarding the foregoing bonus payment shall be based on the Board’s
determinations, in its discretion, that the Employee achieved 75% or more of the
Objectives (the “Percentage Achievement”). The amount of the bonus is
anticipated to fall within the following range: (i) for achievement of 75% of
the Objectives, a bonus in an amount equal to 6 (six) Salaries; (ii) for
achievement of 100% of the Objectives, a bonus in an amount equal to 8 (eight)
Salaries; and (iii) for achievement of 120% of the Objectives, a bonus in an
amount equal to 10 (ten) Salaries, which will also be the maximum amount.

 

2.2.2.       The Board shall be entitled to grant, at any time, and
notwithstanding the foregoing, a discretionary bonus to the Employee, based on
significant achievements.

 



 2 

 

 

2.2.3       Without derogating the foregoing, in the event of Triggered COC (as
defined below), Employee shall be entitled to receive a one time bonus in the
amount of US$1,000,000 (“COC Bonus”), provided however, that (i) the COC Bonus
is inclusive of any termination notice and other applicable amounts stipulated
under this Agreement; and (ii) the COC Bonus is inclusive of any milestone
achieved following the consummation of such change of control.

 

For the purpose hereof, Triggered COC shall mean: Change in ownership or control
of the Protalix Inc. effected through the direct acquisition by any person or
related group of persons (other than an acquisition from or by Protalix Inc. or
by a Protalix Inc. -sponsored employee benefit plan or by a person that directly
or indirectly controls, is controlled by, or is under common control with,
Protalix Inc.) of beneficial ownership (within the meaning of Rule 13d 3 of the
Exchange Act) of securities possessing more than fifty percent (50%) of the
total combined voting power of Protalix Inc.’s outstanding securities pursuant
to an agreement which was initiated by the Board of Directors of Protalix Inc.
and was led by an investment bank on its behalf.

 

It is agreed that the definition of Triggered COC is applicable only to this
Agreement and not to the Plan (as defined below).

 

2.3.Options. Employee shall be entitled to options to purchase shares of common
stock of Protalix Inc., as follows:

An option under Protalix Inc. 2006 Stock Incentive Plan, as amended (the "Plan")
to purchase 1,600,000 shares of common stock, par value US$0.001 per share (the
"Option"), shall be granted to Employee on the Commencement Date pursuant to the
terms of an Option Agreement dated as of the date hereof, subject to the
following terms and conditions:

 

(i) vesting over a period of four (4) years on a quarterly basis, commencing on
the Commencement Date;

 

(ii) vesting of the Option will be accelerated in full upon a Corporate
Transaction or a Change in Control, as those terms are defined in the Plan;

 

(iii) the shares underlying the Option will have an exercise price equal to the
closing sales price of Protalix Inc. common stock on the NYSE for the day
immediately preceding the Commencement Date; and

 

(iv) the Option shall be granted to Employee pursuant to Section 102 of the Tax
Ordinance, capital gain route, and the rules, regulations, orders and procedures
promulgated hereunder.

 

At each time that the Board elects to grant options to purchase shares of common
stock of Protalix Inc. or other similar equity incentives to the Company’s
and/or Protalix Inc.’s executive officers generally (i.e., not to include
one-time grants made to new officers), the Board shall grant to the Employee
additional options as part of such general grant. Sub-section (ii) above shall
apply to any such additional equity grant.

 

2.4.Indemnification; D&O Insurance. The employee shall be entitled to the same
indemnification terms and conditions granted to all other officers and directors
of the Company and Protalix Inc. and accordingly, each of the Company and
Protalix Inc. and Employee shall, prior to the Commencement Date, enter into an
indemnification and release agreement in the form granted to all other officers
and directors of the Company. In addition, each of Protalix Inc. and the Company
shall maintain Directors’ and Officers’ insurance policy or policies, providing
coverage that is no less favorable for Employee than the coverage then being
provided to any other present or former executive officer or director of the
Company or Protalix Inc. that shall apply to the other executive officers and
directors of the Company.

 



 3 

 

 

2.5.Managers Insurance Policy (“Bituach Menahalim”) and/or Pension Fund (“Keren
Pensya”). According to the Employee’s choice, the Company shall effect a
Manager’s Insurance Policy or Pension Fund or a combination thereof, (the
“Policy”) in the name of the Employee, and shall pay a sum of 8.33% of the
Salary for severance pay. The Company shall deduct 6% from the Salary to be paid
as benefits (Tagmulim) on behalf of the Employee towards such Policy. The
Company’s contribution for the Policy shall be 6.5% of the Salary as employer’s
share for benefits (Tagmulim).

 

In the event that the Employee shall elect to be insured in a Manager’s
Insurance Policy or a provident fund which is not a Pension Fund - the Company’s
contributions for benefits (Tagmulim) shall include payment for disability
insurance in an amount which will ensure 75% of the Salary, provided however,
that in any event the contributions of the Company for benefits shall be equal
to at least 5% of the Salary, and the total cost of the Company for disability
insurance and benefits shall not exceed 7.5% of the Salary.

 

The Parties hereby declare and agree that the pension arrangement in accordance
with this clause constitutes a “beneficial arrangement” for the purpose of the
Extension Order (Combined Version) for Mandatory Pension under the Collective
Agreements Law, 5717-1957 (the “Pension Extension Order”), and the Company shall
not be under any obligation to provide any pension arrangement as provided in
the Pension Extension Order other than as provided in this Section.

 

Without derogating from the generality of the aforesaid, all payments made by
the Company to the Policy shall be in lieu of severance pay due to the Employee
or his heirs from the Company, and the Company shall not have any additional or
other obligations to pay the Employee severance payments, and the Employee
hereby consents to this arrangement in accordance with Section 14 of the
Severance Pay Law 5723-1963 and the “General Approval Regarding Payments by
Employers to a Pension Fund and Insurance Fund in Lieu of Severance Pay” (the
“General Approval”), a copy of which is attached to this Agreement as Exhibit A,
and the provisions of the General Approval shall apply to the Employee and this
Agreement.

 

For avoidance of doubt, as of the date indicated herein, the General Approval
has not yet been updated to reflect the percentages of contributions/deductions
indicated above. In the event of discrepancy between the updated General
Approval and the percentages stated herein, the updated General Approval shall
prevail.

 

The Company hereby waives any entitlement and/or right for reimbursement with
respect to the severance compensation and acknowledges, that upon termination of
the Employee's employment in the Company, including inter alia, in the event of
the Employee's resignation, the Company shall release the severance compensation
and shall transfer the severance compensation to the Employee, except in the
event that: (i) the Company has terminated the Employee’s employment due to
circumstances under which his entitlement for severance payment is denied
pursuant to Articles 16 or 17 of the Severance Law; or (ii) the Employee has
already withdrawn funds from the Policy and not because of “EIROA MEZAKE”
according to Section 2(b) of the General Approval.

 

2.6.Vocational Studies. The Company shall open and maintain a “Keren Hishtalmut”
Fund for the benefit of the Employee (the “Fund”). The Company shall contribute
to such Fund an amount equal to 7-1/2% of the Salary and the Employee shall
contribute to the Fund an amount equal to 2-1/2% of the Salary. The Employee
hereby instructs the Company to transfer to the Fund Employee’s contribution
from the Salary.

 



 4 

 

 

2.7.Vacation. The Employee shall be entitled to annual paid vacation of 24
working days. Subject to applicable law, up to two (2) years’ equivalent of
vacation days may be accumulated and may, at the Employee’s option at the end of
the employment period, be converted into cash payments in an amount equal to the
proportionate part of the Salary for such days.

 

Employee shall coordinate in advance with the Chairman of the Board the dates of
the vacation hereunder.

 

2.8.Sick Leave. The Employee shall be entitled to fully paid sick leave pursuant
to the Sick Pay Law (1976).

 

2.9.Annual Recreation Allowance (Dme'i Havra'a). The Employee shall be entitled
to annual recreation allowance according to applicable law.

 

2.10.Company Car.

 

(a)The Company shall provide the Employee with a Company car (the “Company
Car”), at Employee's discretion, which car shall reflect a monthly payment in
the amount of up to NIS8,750. The Employee shall have the right, at his
discretion, to request that in lieu of providing the Company Car, the Company
shall pay an amount equivalent to the grossed up monthly payment. In such event,
the provisions of Section 2.10(b) below shall not apply, however the Company
will bear all gasoline expenses and "Kvish6" and other, similar toll-road fees.
The Company Car shall be placed with the Employee for his business and personal
use. Employee shall take good care of the Company Car and ensure that the
provisions of the insurance policy and the Company’s rules relating to the
Company Car are strictly, lawfully and carefully observed.

 

(b)Subject to applicable law, the Company shall bear all fixed and ongoing
expenses relating to the Company Car and to the use and maintenance thereof,
excluding expenses incurred in connection with any violations of law, which
shall be paid solely by Employee. The Company shall gross up any and all taxes
applicable to the Employee in connection with said Company Car and the use
thereof, in accordance with income tax regulations applicable thereto.

 

(c)Upon the termination of employment hereunder, the Employee shall return the
Company Car (together with its keys and any other equipment supplied and/or
installed therein by Company and any documents relating to the Company Car) to
the Company’s principal office. Employee shall have no rights of lien with
respect to the Company Car and/or any of said equipment and documents.

 

2.11.Telephone. The Company shall furnish, for the use of the Employee, a
cellular telephone (the "Company Phone"), and shall bear all the costs and
expenses associated with the use of the Company Phone. The Company will bear the
tax applicable to the use of the Company Phone by the Employee, according to
applicable law. All such costs, expenses and tax payments borne and payable by
the Company pursuant to this Section 2.11 are in addition to the Salary. Upon
the termination of employment hereunder, the Employee shall be entitled to keep
his phone number. The provisions of Section 2.10(c) above shall apply to the
Company Phone, mutatis mutandis.

 

2.12.Certain Reimbursements. The Employee shall be entitled to full
reimbursement from the Company for reasonable expenses incurred during the
performance of his duties hereunder upon submission of substantiating documents,
according to the Company’s policy.

 



 5 

 

 

2.13.Taxes. The Employee will bear any tax applicable on the payment or grant of
any of the above Salary and/or benefits, except as stated otherwise in this
Agreement, according to the then applicable law. The Company shall be entitled
to and shall deduct and withhold from any amount or benefit payable to the
Employee, any and all taxes, withholdings or other payments as required under
any applicable law.

 

3.Confidentiality

 

3.1.The Employee hereby agrees that he shall not, directly or indirectly,
disclose or use at any time any trade secrets or other confidential information
of any type or nature, whether patentable or not, of the Company, its
subsidiaries or affiliates now or hereafter existing, including but not limited
to, any (i) processes, formulas, trade secrets, copyrights, innovations,
inventions, discoveries, improvements, research or development and test results,
specifications, data, patents, patent applications and know-how of any type or
nature; (ii) marketing plans, business plans, strategies, forecasts, financial
information, budgets, projections, product plans and pricing; (iii) personnel
information, salary, and qualifications of employees; (iv) agreements, customer
and supplier information, including identities and product sales forecasts; and
(v) any other information of a confidential or proprietary nature (collectively,
“Confidential Information”), of which the Employee is or becomes informed or
aware during the employment, whether or not developed by the Employee, it being
agreed that for purposes of this Section 3.1, the term Confidential Information
shall not include information that has entered into the public domain through no
wrongful act by Employee or that was known to or developed by the Employee prior
to being disclosed to the Employee by the Company. Upon termination of this
Agreement, or at any other time upon request of the Company, the Employee shall
promptly deliver to the Company all physical and electronic copies and other
embodiments of Confidential Information and all memoranda, notes, notebooks,
records, reports, manuals, drawings, blueprints and any other documents or
things belonging to the Company, and all copies thereof, in all cases, which are
in the possession or under the control of the Employee.

 

3.2.Employee hereby acknowledges and that all Confidential Information and any
other rights in connection therewith are and shall at all times remain the sole
property of the Company.

 

4.Non-Competition and Non-Solicitation

 



4.1.The Employee agrees and undertakes that he will not, for so long as (i) this
Agreement is in effect, or (ii) he serves as a member of the Board, and for a
period of one (1) year after the later of the above lapses for whatever reason
(the "Non-Competition Period"), compete or to assist others to compete, whether
directly or indirectly, with the business of the Company, as conducted prior to
the date the Employee ceases to serve in the Position. .

 

4.2.The Employee further agrees and undertakes that during his engagement with
the Company, he will not directly or indirectly solicit any business which is
similar to the Company’s business from individuals or entities that are
customers, suppliers or contractors of the Company, any of its subsidiaries or
affiliates, without the prior written consent of the Company’s Board.

 

4.3.The Employee further agrees and undertakes that during his engagement with
the Company, without the prior written consent of the Company’s Board, he will
not offer to employ, in any way directly or indirectly solicit or seek to obtain
or achieve the employment by any business or entity of, employ, any person
employed by either the Company, its subsidiaries, affiliates, or any successors
or assigns thereof.

 



 6 

 

 

4.4.The Parties hereto agree that the duration and area for which the covenants
set forth in this Section 4 are to be effective are necessary to protect the
legitimate interests of the Company and its development efforts and accordingly
are reasonable, in terms of their geographical and temporal scope. In the event
that any court determines that the time period and/or area are unreasonable and
that such covenants are to that extent unenforceable, the Parties hereto agree
that such covenants shall remain in full force and effect for the greatest
period of time and in the greatest geographical area that would not render them
unenforceable. In addition, the Employee acknowledges and agrees that a breach
of Sections 3, 4 or 5 hereof, may cause irreparable harm to the Company, its
subsidiaries, and/or affiliates and that the Company shall be entitled to
specific performance of this Agreement or an injunction without proof of special
damages, together with the costs and reasonable attorney’s fees and
disbursements incurred by the Company in enforcing its rights under Sections 3,
4 or 5. The Employee acknowledges that the compensation and benefits he receives
hereunder are paid, inter alia, as consideration for his undertakings contained
in Sections 3, 4 and 5.

 

5.Creations and Inventions

 

5.1.The Company shall be the sole and exclusive owner of any Inventions (as
defined below), and Employee hereby assigns to the Company any and all of his
rights, title and interest in such intellectual property free and clear of any
third parties rights. The Employee shall inform the Company of any Invention
relating to the Company’s technology, its applications components or any
intellectual property relating thereto, and shall execute any necessary
assignments, patent forms and the like and will assist in the drafting of any
description or specification of the Invention as may be required for the
Company’s records and in connection with any application for patents or other
forms of legal protection that may be sought by the Company; provided, that if
Employee is asked to perform any of the foregoing assistance after the term of
this Agreement, the Company shall compensate the Employee at any hourly rate
comparable to the Salary. The Employee shall treat all information relating to
any Invention as Confidential Information according to Section 3 above.

 

5.2.Without limiting the foregoing, “Inventions” shall include any and all
intellectual property, including without limitation, ideas, inventions,
processes, formulas, source and object codes, data, programs, know how,
improvements, discoveries, designs, techniques, trade secrets, patents and
patents applications, copyrights, mask work and any other intellectual property
rights throughout the world, generated, produced, reduced to practice, or
developed by Employee in connection with his employment by the Company,
developed using equipment, supplies, facilities or Confidential Information of
the Company, or related to the field of business of the Company, or to current
or anticipated research and development of the Company.

 

5.3.The Company’s rights under this Section 5 shall be worldwide, and shall
apply to any such Invention notwithstanding that it is perfected or reduced to
specific form after the Employee has ceased his services hereunder.

 

6.Term and Termination.

 

6.1.This Agreement shall be in effect commencing as of the Effective Date and
shall continue in full force and effect for an undefined period, unless and
until terminated as follows: if by the Company, by one hundred and eighty (180)
days prior written notice to the Employee, and if by the Employee, by ninety
(90) days prior written notice to the Company. Each of such prior notice periods
shall be referred to as the “Notice Period”, as applicable.

 



 7 

 

 

6.2.Notwithstanding anything to the contrary herein, the Company may terminate
this Agreement at any time, effective immediately and without need for prior
written notice, and without derogating from any other remedy to which the
Company may be entitled, for Cause.

 

For the purposes of this Agreement, the term “Cause” shall mean: (i) a material
breach by Employee of this Agreement, provided such event is not cured within 30
days after receipt by the Employee of a written notice from the Company; (ii)
any breach by Employee of his fiduciary duties or duties of care to the Company;
(iii) Employee’s dishonesty or fraud or felonious conviction; (iv) Employee’s
embezzlement of funds of the Company; (v) any conduct by Employee, alone or
together with others, which is intent to cause materially injurious to the
Company, monetary or otherwise; (vi) Employee’s gross negligence or willful
misconduct in performance of his duties and/or responsibilities hereunder; (vii)
Employee’s disregard or insubordination of any lawful resolution and/or
instruction of the Board with respect to Employee’s duties and/or
responsibilities towards the Company, provided such event is not cured within 30
days after receipt by the Employee of a written notice from the Company; (viii)
the occurrence of an event or circumstance which result in the Employee having a
conflict of interest with his position with the Company, without Employee having
notified the Company thereof, as provided herein; (ix) any breach by Employee of
his confidentiality undertakings to the Company; or (x) any consequences which
would entitle the Company to terminate Employee's employment without severance
payments under the Severance Pay Law.

 

6.3.The Employee shall cooperate with the Company and assist the integration
into the Company’s organization of the person or persons who will assume the
Employee’s responsibilities, pursuant to Company's instructions. At the option
of the Company, the Employee shall, during any Notice Period, either continue
with his duties or remain absent from the premises of the Company, subject to
applicable law, provided that Employee shall be entitled to all payments and
other benefits due to him hereunder. At any time during the Notice Period, the
Company may elect to terminate this Agreement and the relationship with the
Employee immediately, provided, that Employee shall be entitled to all payments
and other benefits due to him hereunder as he would have been entitled to
receive for the remaining period of the Notice Period. For purposes of
clarification, and notwithstanding anything to the contrary herein, in the Plan
or in any Option Agreement, the Employee shall be deemed to be in Continuous
Service (as such term is defined in the Plan) to the Company under the Plan as
if he was actually employed until the end of any applicable Notice Period
regardless of whether the Company decides to terminate this Agreement prior to
the end of such period.

 

6.4.Upon termination of Employee’s employment with the Company hereunder, for
any reason whatsoever, the Company shall have no further obligation or liability
towards the Employee in connection with his employment as aforesaid. The Company
may set-off any outstanding amounts due to it by Employee against any payment
due by the Company to the Employee, subject to applicable law. Without limiting
the generality of the foregoing, in the event that Employee fails to comply with
his prior notice or other obligations hereunder or under applicable law, the
Company shall be entitled to set-off any amount to which Employee would have
been entitled during the Notice Period, from any payment due by the Company to
the Employee, all without prejudice to any other remedy to which the Company may
be entitled pursuant to this Agreement or applicable law.

 



 8 

 

 

6.5.The provisions of Sections 2.10(c), last sentence of Section 2.13, 3, 4, 5,
6.5 and 8.4 shall survive the termination or expiration of this Agreement for
any reason whatsoever.

 

7.Notices.

 

7.1.Any and all notices and communications in connection with this Agreement
shall be in writing, addressed to the parties as follows:

 

If to the Company:

Protalix Ltd.

2 Snunit Street, POB 455, Carmiel, 20100, Israel

Attn: Chairman of the Board

 

It to the Employee:

 

Dror Bashan

Emek Zvulon 16A, Kfar-Saba, 4462318, Israel

 

7.2.All notices shall be given by registered mail (postage prepaid), by
facsimile or email or otherwise delivered by hand or by messenger to the
Parties’ respective addresses as above or such other address as may be
designated by notice. Any notice sent in accordance with this Section 7 shall be
deemed received upon the earlier of: (i) if sent by facsimile or email, upon
transmission and electronic confirmation of transmission or (if transmitted and
received on a non-business day) on the first business day following transmission
and electronic confirmation of transmission; (ii) if sent by registered mail,
upon 3 (three) days of mailing,; (iii) if sent be messenger, upon delivery; and
(iv) the actual receipt thereof.

 

8.Miscellaneous.

 

8.1.Headings; Interpretation. Section and Subsection headings contained herein
are for reference and convenience purposes only and shall not in any way be used
for the interpretation of this Agreement.

 

8.2.Entire Agreement. This Agreement constitutes the entire agreement between
the Parties with respect to the subject matters hereof and cancels and
supersedes all prior agreements, understandings and arrangements, oral or
written, between the Parties with respect to such subject matters.

 

8.3.Amendment; Waiver. No provision of this Agreement may be modified or amended
unless such modification or amendment is agreed to in writing and signed by the
Employee and the Company. The observance of any term hereof may be waived
(either prospectively or retroactively and either generally or in a particular
instance) only with the written consent of the Party against which/whom such
waiver is sought. No waiver by either Party at any time to act with respect to
any breach or default by the other Party of, or compliance with, any condition
or provision of this Agreement to be performed by such other Party shall be
deemed a waiver of similar or dissimilar provisions or conditions at the same or
at any prior or subsequent time.

 

8.4.Governing Law; Dispute Resolution. This Agreement shall be governed by and
construed in accordance with the laws of the State of Israel. Any dispute
arising out of or relating to this Agreement shall be resolved by a single
arbitrator to be appointed by the Parties, or in the event the Parties fail to
agree on the identity of the arbitrator within ten (10) days of a Party's
request to appoint same, the arbitrator shall be appointed by the Chairman of
the Israeli Bar Association.

 



 9 

 

 

Arbitration proceedings shall be conducted for no longer than forty-five (45)
days. The proceedings shall be conducted in Hebrew and according to the rules of
substantive law. The arbitrator will not be bound by rules of evidence or
procedure and will give a reasoned decision, in writing. The arbitrator's
decision shall be final and binding in any court. Unless otherwise determined by
the arbitrator, each party to the proceedings shall bear its own expenses and
the arbitrator's fees and expenses shall be borne in equal parts by the parties
to the proceedings.

 

This Section shall constitute an arbitration agreement between the Parties.

 

8.5.Severability. The provisions of this Agreement shall be deemed severable and
the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof. If any part of this
Agreement is determined to be invalid, illegal or unenforceable, such
determination shall not affect the validity, legality or enforceability of any
other part of this Agreement; and the remaining parts shall be enforced as if
such invalid, illegal, or unenforceable part were not contained herein,
provided, however, that in such event this Agreement shall be interpreted so as
to give effect, to the greatest extent consistent with and permitted by
applicable law, to the meaning and intention of the excluded provision as
determined by such court of competent jurisdiction.

 

8.6.Assignment. Neither this Agreement nor any of the Employee’s rights,
privileges, or obligations set forth in, arising under, or created by this
Agreement may be assigned or transferred by the Employee without the prior
consent in writing of the Company. The Company shall be entitled to assign its
rights and obligations hereunder to any entity acquiring a material part of its
assets or to a subsidiary or affiliate thereof (as such terms are defined in the
Israeli Securities Law-1968).

 

 10 

 

 

[Signature Page to Protalix Ltd. Employment Agreement]

 

 

IN WITNESS WHEREOF, the Parties hereto have executed this Employment Agreement
as of the date first above-mentioned.



 

 

/s/ Zeev Bronfeld   /s/ Dror Bashan PROTALIX  LTD.   Mr. Dror BASHAN       By:
 Zeev Bronfeld, Director    

 

 

 

 

 

 



 



 11 

 